Citation Nr: 1633553	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in January 2010.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.

The Board has recharacterized the Veteran's claim to reopen a claim for service connection for left chondromalacia patellar femoral syndrome as a claim to reopen a claim for service connection for a left knee disability, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  In an unappealed December 1996 rating decision, the RO denied service connection for a bilateral knee disability. 
 
2.  Evidence added to the record since the December 1996 rating decision relates to an unestablished fact that is necessary to establish service connection for a left knee disability.

3.  The Veteran's current left knee disability had its clinical onset during her period of active service.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  New and material evidence has been submitted, and thus, the criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection for a Left Knee Disability

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  With respect to the issue of materiality, newly presented evidence need not relate to all the reasons the claim was last denied, but rather, must relate to an unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010); see also Evans v. Brown, 9 Vet. App. 273 (1996) (explaining that newly presented evidence need not be probative of all the elements required to award the claim).

Here, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disability (identified as bilateral chondromalacia patellar femoral syndrome) in a December 1996 rating decision.  The claim was denied on the grounds that the Veteran's condition preexisted service and there was no evidence that it was permanently worsened as a result of military service.

The Veteran did not express disagreement with the December 1996 decision nor was additional evidence pertinent to her claim physically or constructively associated with the claims folder within one year of the December 1996 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 1996 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In June 2009, the Veteran submitted a claim to reopen her claim for service connection for a bilateral knee disability.  In January 2010, the RO granted service connection for a right knee disability, but denied the claim for service connection for a left knee disability on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.  Thereafter, the RO denied the present claim on the merits in a Statement of the Case and a Supplemental Statement of the Case that were issued in March 2013 and July 2013, respectively.

The pertinent evidence of record in December 1996 includes the Veteran's service treatment records (STRs) and a VA examination report in which it was noted that the Veteran began to experience knee pain during service and that her symptoms have recurred since that time.

The post-December 1996 evidence of record includes a June 2016 VA orthopedic follow-up note in which a VA orthopedic surgeon reported that a December 2013 left knee arthroscopy showed degenerative changes consistent with old injuries and opined that the Veteran's present knee condition is likely related to her previous in-service injuries.  The Board finds that this opinion addresses the matter of possible in-service aggravation of the Veteran's left knee disability, and thus, constitutes new and material evidence.  Accordingly, the claim is reopened.

II.  Merits of the Claim for Service Connection for a Left Knee Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. § 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service and there is evidence that the claimant's symptoms have continued after discharge.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261-263 (Nebeker, C.J., concurring in part and dissenting in part).

Assuming that there is clear and unmistakable evidence that a disorder pre-existed service, the next question in order to rebut the presumption of soundness is whether there is clear and unmistakable evidence that such an injury was not aggravated during service.  Clear and unmistakable evidence that the disease or injury was not aggravated by service may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2015).  In cases where the presumption of soundness cannot be rebutted, the claim for service connection must be adjudicated on a direct service incurrence basis.  In other words, adjudicators must determine whether the current disability was "incurred" in service rather than whether it was "aggravated" during service.  See Wagner, 370 F.3d at 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The presumption of soundness applies in this case, as there was no indication of any left knee condition on the Veteran's August 1988 entrance examination.  More specifically, that examination report indicates that the Veteran's lower extremities were normal at that time.  Thus, the Board must address whether the presumption of soundness has been rebutted.

The Veteran's STRs include an April 1985 treatment record that predates her entrance into service.  This record documents bilateral knee pain and an assessment of chondromalacia patella.  The Veteran's STRs also include an August 1988 report of medical history in which the Veteran endorsed that she has experienced swollen or painful joints in addition to a "trick" or locked knee.

Additionally, a November 1988 radiologic consultation request report indicates that the Veteran had possible chondromalacia, pain, and swelling.  Notably, however, the reviewing clinician noted that the Veteran had "normal knees" and her X-rays were normal at that time.

In November 1989, the Veteran reported that she had had left knee pain for five days.  Shortly thereafter, in January 1990, a clinician reported that the Veteran had pain in her left knee for two days, noted that she has had left knee problems since childhood, and noted an assessment of "chronic [left] knee problem."  However, in a March 1990 orthopedic clinic note, a clinician reported that the Veteran began having problems with her left knee in basic training in November 1989, began to experience constant pain while in "tech school," and her left knee was within normal limits when recruited.  She was diagnosed with patellofemoral arthralgia of the left knee at that time.

In December 1992, another clinician reported that the Veteran had left knee pain since 1989.  Additionally, the STRs show that she twisted her left knee in May 1993.  In January 1996, it was noted that the Veteran had a history of bilateral knee instability and pain since entering service in 1989.

Upon examination in November 1996, a VA examiner noted that the Veteran developed knee pain after basic training, at which time she was diagnosed with chondromalacia and patellofemoral syndrome.  At that time, imaging showed that the Veteran's knees were normal.

In November 2012, another VA examiner noted a diagnosis of left knee patellofemoral syndrome and reported that the Veteran has mild degenerative joint disease of the left knee.  The examiner opined that the Veteran's left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because the claims file indicates that the Veteran had a history of patellofemoral syndrome prior to her entry into service, and thus, her patellofemoral syndrome was not caused by service.  In addition, the examiner found no objective evidence that a left knee condition that existed prior to service was worsened by service, and the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

During her June 2016 Board hearing, the Veteran competently and credibly reported that she injured her left knee several times during service, she self-treated her continued pain since service due to financial constraints, and she currently experiences the same left knee problems that she experienced during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

A VA orthopedic surgeon who reviewed the Veteran's medical records in June 2016 noted that the Veteran was treated for left knee pain and multiple left knee injuries during service, and opined that the Veteran's present knee condition is likely related to her previous injuries, as a December 2013 arthroscopy showed degenerative changes consistent with old injuries.

The Board notes that the determination of the existence of "clear and unmistakable evidence" is a legal question, not a medical question.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (whether the facts are sufficient to satisfy the statutory requirement that clear and unmistakable evidence be shown to rebut the presumption of soundness is a legal determination).  Thus, notwithstanding the November 2012 examiner's opinion, the Board finds that the evidence does not show that the Veteran's left knee disability clearly and unmistakably preexisted service, as the matter of the possible pre-service onset of the Veteran's current disability is debatable.  See Cotant, 17 Vet. App. at 131.  In so finding, the Board finds it highly probative that although the Veteran sustained an injury to her left knee prior to entering service, physical examination reports and X-rays show that her left knee was normal upon her entry into service, multiple in-service records indicate that the Veteran's current symptoms had onset during basic training, and she made regular reports of left knee symptoms during service.  See Jandreau, 492 F.3d at 1376.

Based on the foregoing, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current left knee disability, to include degenerative joint disease, had its clinical onset during service and continued since service.  Thus, service connection must be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2015).



ORDER

New and material evidence having been submitted, reopening of the claim for service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


